                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

CHARITY COLLEEN CROUSE,        §
             Plaintiff,        §
                               §
v.                             §                 CIVIL CASE NO. 3:19-cv-2280-K
                               §
                               §
NEUROPSYCHIATRIC CENTER,et al, §
            Defendants.        §


  ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. Plaintiff filed an Application to Proceed Pro Hac Vice,

an Application to Proceed In Forma Pauperis, and a supplement to her complaint, on

October 15, 2019, which the Court construes as objections, and the Court has made a de

novo review of those portions of the proposed findings and recommendation to which objection

was made.    The objections are OVERRULED, and the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that this action is summarily DISMISSED

WITHOUT PREJUDICE for lack of subject matter jurisdiction. See FED. R. CIV. P.

12(h)(3).

       The Court prospectively CERTIFIES that any appeal of this action would not

be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support

of this certification, the Court adopts and incorporates by reference the Magistrate
Judge’s Findings, Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d

197, 202 and n.21 (5th Cir. 1997). Based on the Findings and Recommendation, the

Court finds that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983) (per curiam). Federal Rule of Appellate Procedure 4(a) governs the time to

appeal an order. A timely notice of appeal must be filed even if the district court

certifies an appeal as not taken in good faith. In the event of an appeal, Plaintiff may

challenge this certification by filing a separate motion to proceed in forma pauperis on

appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See

Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

      SO ORDERED.


      Signed October 16th, 2019.



                                               ________________________________
                                               ED KINKEADE
                                               UNITED STATES DISTRICT JUDGE
